 in the Matter of NATIONAL CONTAINER CORPORATION'andWHOLESALE& WAREHOUSE WORKERS UNION, LOCAL 65, CIOCase No. 2-R-5196.-Decided .June 2, 1945Davies, Auerbach, Cornell & Hardy,byMr. Christopher W. Hoey,ofNew York City;andSaul andMarshallM. Bernstein,byMr. MarshallAl. Bernstein,of New York City, for the Company."Mr. Robert Burke,of New York City, for the CIO.Ashe and Riskin,byMr. David I. Ashe,ofNew York City; and Mr.Raymond Leon,of Long Island City, New York, for the AFL.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petitionduly filed by Wholesale & WarehouseWorkers Union,Local 65, CIO,herein called the CIO, alleging that a question affectingcommerce hadarisen concerning the representation of employees of Na-tional Container Corporation, Lou- Island City, New York, herein calledthe Company, the National Labor Relations Board provided for an appro-priate hearing upon clue notice before David H. Werther,Trial Examiner.Said hearing was held at New York City, on March 26, 1945. At thehearing the Trial Examiner granted a motion to intervene made by U. S.Corrugated Workers Union, Local 444, International Brotherhood of Pulp,Sulphite & Paper IVlillWorkers, A. F of L., herein 'called the AFL. TheCompany, the CIO, and the AFL appeared and participated. All partieswere afforded full opportunity to be heard,to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. At the hearingthe Company and the AFL separately moved to dismiss the petition. Rul-ings on the motions were reserved for the Board. For the reasons stated inSection III,infra,the motions are hereby denied. The Trial Examiner'sI Name as amended at the hearing62 N. L. R. B., No. 8.480 NATIONAL CONTAINER CORPORATION49rulings made at the hearing are free from prejudicial error and are herebyaffirmed. All parties were afforded an opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNational Container Corporation is a Delaware corporation which oper-ates a plant, involved in this proceeding, at 30-01 Review Avenue, LongIsland City, New York. It is there engaged in the manufacture of fibre andcorrugated boxes or cartons. During the last 12 months raw materials val-ued in excess of $100,000 were purchased by the Company for use at itsLong Island City plant, approximately 90 percent of which was shippedto that plant from points outside the State of New York. During the sameperiod the Company shipped from its Long Island City plant finished prod-ucts valued in excess of $100,000, approximately 75 percent of which wasshipped to points outside the State.The Company admits that it is engaged iii commerce within the meaningof the National Labor Relations Act.411. THE ORGANIZATIONS INVOLVEDWholesale & Warehouse Workers Union, Local 65, affiliated with theCongress of Industrial Organizations, is a labor organization admitting tomembership employees of the Company.U. S. Corrugated Workers Union, Local 444, International Brotherhoodof Pulp, Sulphite & Paper Mill Workers, affiliated with the American Fed-eration of Labor, is a labor organization admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn September 24, 1941, the Company and the AFL entered into a closed-shop contract, effective October 1, 1941, which provided, in part, as follows :This agreement shall be effective from October 1st, 1941 to December31, 1942 and from year to year, thereafter, subject to termination byeither party on any anniversary date, on thirty (30) days writtennotice, given ib the other party prior to such anniversary date.In January 1943, an application was filed with the National War LaborBoard for approval of a wage increase agreed upon between the Companyand the AFL in September 1942, prior to the effective date of the Stabiliza-tionAct of 1942.2 The National War Labor Board did not rule on theapplication until about December 15, 1943, when it decided that its approvalwas not needed if the increase was made retroactive to October 1, 1942. At2 Act of October 2, 1942, 56 Stat765 r50DECISIONSOFNATIONAL LABOR RELATIONS BOARDthe suggestion of the National War Labor Board, the application was thenwithdrawn. Thereafter, the Company granted the wage increase, retroactivetoOctober 1, 1942. On November 21, 1944, the AFL, by its president,addressed a letter to the Company stating that the AFL "desires to amendfor the ensuing year the current collective agreement between the parties "On November 22, 1944, the CIO filed its petition herein. On November 28,1944, the C10 advised the Company by letter of its action, this letter wasreceived by the Company the following day.' Subsequently, the Companyand the AFL entered into a new closed-shop contract dated November 29,1944,' but effective as of January 1, 1945, to run for a term of 1 year, andautomatically renewable for yearly periods thereafter, in the absence ofwritten notice of termination given by either party 30 days prior to an',anniversary date.The AFL contends that the agreements dated September 24, 1941, andNovember 29, 1944, bar this proceeding. We do not agree. Insofar as theagreement dated September 24. 1941, is concerned, not only did the CIOfile its petition anti .specifically apprise the Company of its claim to repre-sentation prior to the 1944 operative date of the automatic renewal clause,but the Company and the AFI , by entering into the contract dated Novem-ber 29, 1944, thereby supplanted the 1941 agreement.' And as respects the1944 agreement, it did not become effective, and was not in fact executedby both parties, until after the Company n a's informed of the CIO's claimto representation."In addition, the AFL claims that from January 1941 until July 1944, itwas restricted in its activities by a pending unfair labor practice proceedinginitiated against the Company by the CIO.' It asserts, therefore, that "as amatter of equity, the [1944] contract between the intervenor and the com-pany should be held to be a bar to any investigation of representatives atthe present time." Specifically, it states that the National War Labor Boardrefused to act upon the application for a wage increase, which is referredto above, until the unfair labor practice proceeding was terminated Apartfrom the question of the wage increase it cannot be gainsaid that the AFLacted as the collective bargaining representative of the Company's employ-3Also on November 29, 1944, the CIO sent a telegram to the Company, which was received thatday, apprising it of the CIO's claim to representation+'rhe record shows that, although the contract is dated November 29, 1944. it was not executed byboth parties until later. All AFL representatives, except two, affixed their siglratures to the agreementon November 29, 1944 The next day, one of the remaining AFL representatives signed the agree.nrent and it was deliveied to the Company In turn, the Company mailed the contract for signature toSamuel Kipms, its president, who was then in Florida On or about December 4, 1945, the agreement,signed by Kipnis, was received from him by the Company It was on December 9, 1944, that the lastAFL representative signed the contract5 SeeMatter of Portland Lumber Mills,56 N L R 13 1336,Matter of C, addock-Ter, r- SloeCorp,55 N L R B 1406,Matter of Purepac Corporation, et al,55 NT L R B 1386; Matte,ofMilwaukee Welded Products, Iiic,55 N L R B 321° SeeMatter of Foster-Grant Co , Inc ,54 N L R B. 802.Matter of Eicor, Inc ,46 N L R B1035.1 SeeMatter of National Container to, poralron,57 N. L R B 565. NATIONAL CONTAINER CORPORATION51ees from 1941 to 1944, and obtained substantial benefits pursuant to theterms of its 1941 agreement Apparently there were no unsettled issuesbetween the Company and the AFL for also 1 year after the effective dateof their 1941 contract. It was not until September 1942, that they agreedupon the wage increase and sought to place it in operation. Moreover, thewage increase was ultimately granted and was applied retroactively. Inthese circumstances we fail to perceive any reason for delaying a determi-nation of representativesSA statement of a Board agent, introduced into evidence at the hearing,indicate,, that the CIO represents a substantial number of employees inthe unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerning thereliresentation of employees of the Company. within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.'IV. THE- APPROPRIATE' uNirWe find, m accordance with the agreement of the parties, that all pro-duction and maintenance employees of the long Island City plant of theCompany, including machinists. shipping department employees, truckdrivers and helpers, lvatchmcn-porters, and working foremen,"' but exclud-ingoffice clerical employees, salesmen, assistant foremen, non-workingforemen and all other supervisory employees with authority to here, pro-mote, discharge. discipline or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit appro-sCf,Matte, of Macdlatchic Manufoctut i,g Co ,53N L R B 1268,platter of Lute, nationalHarvester Company,55 N L R B 497,Mattes of the Regina Con pota/un,57 N L R B 4"'rhe Field Ex.m ,net reported that the CIO subnntted 186 authorization cards, that the uames of56 person, appealing on the cards were fisted on the Company's payroll of December 4, 1944, whichcontained the names of 401 cmplovees in the alleged appropriate unit, that 1 of the card, was datedtoJ,muar3 1943, 1 in Dial 1943 and I in December 1943, that 4 of the cards were dated toDecember 1942, 7 in March 1943, 10 in April 1943, 4 in July 1943, 11 in August 1943, 3 in September1943 7 in November 1944, 6 it Decemhet 1944, and that 3 were undated or incomplete The AFi.o elres upon its rout,acts as evidence of its interestThe ALL attacks the showing of the CIO on the ground that the signatures of the "alleged raids"ooe,e not checked against actual signature, on the payroll of the CompanyHowever, authorizationcards are required srmpiy to provide a reasonable safeguard against the indrscruuinate institution ofi epr eseutation proceedings by labor or ganrz.u runs which night have little or no membership in theunit clamed to be appiopuate '['his safrgu.ud is adequately ptwrded by a statement of the FieldEx,mnner made on the bats of a payroll check tit which stgiatties on authorization cards are notconip.ned with the actual signatures of eniplo}ees, but with their names SeeMatter of Budd WheelCompany,52 N F. R B. 666 The AFL further contends that the CIO's showing is insufficient toprovisions, we regard the CIO s showing as tibstantial SeeMatte, of Wilt's Overland Motors, Inc55 N L. R B 376The Company asks for a dismissal of the petition because no evidence was adduced at the hearingsupporting the allegation that a question concerning representation has existed since 1941We deemitsufficient that, as of the date of the hearing, the CIO's status as bargain,ng representative wasdisputed by the Comp,rny and that ,ecogn,tton depends upon our ecrtificatronSee diafte, of PacificMills,60 N L R 1i _90toWoiking foremen are net supervisory employees within the meaning of the Bo,ud's customarydefinition 52DECISIONS OF NATIONAL LABOR REI:ATIONS BOARDpriate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with National Container Corpora-tion,Long Island City, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject'to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed during the,pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the (late of theelection, to determine whether they desire to be represented by Wholesale& Warehouse Workers Union, Local 65, CIO, or by U. S. CorrugatedWorkers Union, Local, 444, AFL, for the purposes of collective bargaining,or by neither.11The requests of the CIO and AFL to appear on the ballot as their names are set forth in theDirection are herebygranted.